Name: Commission Regulation (EEC) No 1392/81 of 25 May 1981 fixing the buying-in prices for forequarters of beef applicable from 1 June 1981, and suspending Regulation (EEC) No 980/81
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 5 . 81 Official Journal of the European Communities No L 140/ 11 COMMISSION REGULATION (EEC) No 1392/81 of 25 May 1981 fixing the buying-in prices for forequarters of beef applicable from 1 June 1981 , and suspending Regulation (EEC) No 980/81 tion agencies to take account of the differences of value in meat arising out of the age, weight, conforma ­ tion and finish of the animals concerned ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( ! ), as last amended by the Act of Accession of Greece, and in particular Article 6 (5) (c) thereof, Whereas, in accordance with Council Regulation (EEC) No 1302/73 (2), as amended by Regulation (EEC) No 427/77 (3), the qualities and cuts of products to be bought in by intervention agencies must be determined with a view, on the one hand, to the need to give effective support to the market and to ensure the necessary balance between the market in question and that in other livestock production and, on the other hand, to the Community's financial responsibili ­ ties in the matter ; whereas it is desirable to limit buying-in to forequarters, in view of the present market situation ; Whereas it is therefore necessary to suspend Commis ­ sion Regulation (EEC) No 980/81 (4) temporarily and to fix buying-in prices for forequarters only ; Whereas the upper and lower limits for buying-in prices must be fixed in such a way as to allow interven ­ 1 . With effect from 1 June 1981 , intervention agen ­ cies shall buy in forequarters offered to them in accordance with the conditions laid down in Regula ­ tion (EEC) No 2226/78 at prices determined within the limits laid down for each product in the Annex to this Regulation having regard to the age, weight, conformation and finish of the animals from which the said products are obtained. 2. The provisions of Regulation (EEC) No 980/81 are hereby suspended. Article 2 This Regulation shall enter into force on 1 June 1981 . It shall apply until 16 August 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 May 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148, 28 . 6 . 1968, p . 24. (2 ) OJ No L 132, 19 . 5 . 1973, p . 3 . (3 ) OJ No L 61 , 5 . 3 . 1977, p . 16 . (4 ) OJ No L 99, 10 . 4 . 1981 , p . 25 . No L 140/ 12 Official Journal of the European Communities 26. 5 . 81 BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE OpkÃ ¸bspris i ECU pr. 100 kg af produkterne Ankaufspreis in ECU je 100 kg des Erzeugnisses Ã ¤Ã ¹Ã ¼Ã ® Ã ¬Ã ³Ã ¿Ã Ã ¬Ã  Ã Ã ­ ECU Ã ±Ã ½Ã ¬ 100 Ã Ã ³Ã  ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ Buying-in price in ECU per 100 kg of product Prix d'achat en Ecus par 100 kilogrammes de produits Prezzi di acquisto in ECU per 100 kg di prodotti Aankoopprijs in Ecu per 100 kg produkt MÃ ­nimum Untere Grenze Ã Ã ±Ã Ã Ã Ã ±Ã Ã ¿ Ã µpio Maksimum Obere Grenze 'Ã Ã ½Ã Ã Ã ±Ã Ã ¿ Ã µpio Upper limit Limite supÃ ©rieure Limite superiore Bovengrenzen Lower limit Limite infÃ ©rieure Limite inferiore Ondergrenzen DEUTSCHLAND  Vorderviertel, gerade SchnittfÃ ¼hrung mit 8 Rippen, stam ­ mend von : 219,077 223,595Bullen A BELGIQUE/BELGIE  Quartiers avant, dÃ ©coupe Ã 5 cÃ ´tes, le caparaÃ §on faisant partie du quartier avant, provenant des :  Voorvoeten, afgesneden op 5 ribben, waarbij de flank, de platte ribben en de naborst aan de voorvoet vastzitten, afkomstig van : Bceufs 55 % / Ossen 55 % Taureaux 55 % / Stieren 55 % 202,213 199,762 218,146 215,695  Quartiers avant, dÃ ©coupe droite Ã 8 cÃ ´tes, provenant des :  Voorvoeten, recht afgesneden op 8 ribben, afkomstig van : BÃ ufs 55 % / Ossen 55 % Taureaux 55 % / Stieren 55 % 216,920 214,469 232,852 230,401 DANMARK  Forfjerdinger, udskÃ ¥ret, med 3 ribben, idet slag og bryst bliver siddende pÃ ¥ forfjerdingen, af : Stude 1 Tyre P Ungtyre 1  Forfjerdinger, lige udskÃ ¥ret med 8 ribben, af : Stude 1 Tyre P Ungtyre 1 FRANCE 195,728 200,147 208,355 208,987 213,406 222,877 198,885 203,304 211,512 212,144 216,563 226,034 235,519 219,173 205,996 222,008 212,000 196,988 247,529 231,183 218,006 231,350 221,342 206,330  Quartiers avant, dÃ ©coupe Ã 3 cÃ ´tes, le caparaÃ §on faisant partie du quartier avant, provenant des : BÃ ufs U BÃ ufs R BÃ ufs O Jeunes bovins U Jeunes bovins R Jeunes bovins O  Quartiers avant, dÃ ©coupe droite Ã 10 cÃ ´tes, provenant des : BÃ ufs U BÃ ufs R BÃ ufs O Jeunes bovins U Jeunes bovins R Jeunes bovins O ,251,865 234,518 220,507 237,354 226,679 210,666 263,876 246,529 232,518 246,695 236,020 220,008 26 . 5 . 81 Official Journal of the European Communities No L 140/ 13 Minimum Untere Grenze Ã Ã ±Ã Ã Ã Ã ±Ã Ã ¿ Ã µpio Maksimum Obere Grenze 'Ã Ã ½Ã Ã Ã ±Ã Ã ¿ Ã ¶pio Upper limit Limite supÃ ©rieure Limite superiore Bovengrenzen Lower limit Limite infÃ ©rieure Limite inferiore Ondergrenzen IRELAND 205,957 199,520 210,044 203,607  Forequarters, straight cut at 10th rib, from : Steers 1 Steers 2  Forequarters, cut at fifth rib, with thin flank included in the forequarter, from : Steers 1 Steers 2 192,836 186,808 196,922 190,895 ITALIA  Quarti anteriori, taglio a 8 costole, il pancettone fa parte del quarto anteriore, provenienti dai : Vitelloni 1 Vitelloni 2 237,979 224,939 244,499 231,459  Quarti anteriori, taglio a 5 costole, il pancettone fa parte del quarto anteriore, provenienti dai : 244,499 231,459 251,019 237,979 Vitelloni 1 Vitelloni 2 LUXEMBOURG  Quartiers avant, dÃ ©coupe Ã 5 cÃ ´tes, le caparaÃ §on faisant partie du quartier avant, provenant des : BÃ ufs, taureaux extra  Quartiers avant, dÃ ©coupe droite Ã 8 cÃ ´tes, provenant des : BÃ ufs, taureaux extra 210,793 225,254 216,675 231,136 NEDERLAND  Voorvoeten, afgesneden op 5 ribben, waarbij de flank, de platte ribben en de naborst aan de voorvoet vastzitten, afkomstig van : Stieren, le kwaliteit  Voorvoeten, recht afgesneden op 8 ribben, afkomstig van : Stieren, le kwaliteit 208,305 215,415 222,524 229,634 UNITED KINGDOM A. Great Britain 214,304 212,041 217,278 215,015  Forequarters, straight cut at 10th rib, from : Steers M Steers H  Forequarters, cut at fifth rib, with thin flank included in the forequarter, from : Steers M Steers H 200,920 198,786 203,700 201,566 B. Northern Ireland 209,745 205,898 207,127 212,720 208,873 210,101  Forequarters, straight cut at 10th rib, from : Steers L/M Steers L/H Steers T  Forequarters, cut at fifth rib, with thin flank included in the forequarter, from : Steers L/M Steers L/H Steers T 196,636 193,032 194,179 199,433 195,828 196,960